--------------------------------------------------------------------------------

CONSULTING AGREEMENT

This Agreement (the ““Agreement””) is dated September 8, 2008 and is entered
into by and between Royalite Petroleum Co. Inc. (hereinafter referred to as
““CLIENT””) and La Jolla IPO Incorporated (hereinafter referred to as ““LIPO””).

1. CONDITIONS. This Agreement will not take effect, and LIPO will have no
obligation to provide any service whatsoever, unless and until CLIENT returns a
signed copy of this Agreement to LIPO (either by mail or facsimile copy). CLIENT
shall be truthful with LIPO in regard to any relevant material regarding CLIENT,
verbally or otherwise, or this entire Agreement will terminate and all monies
paid shall be forfeited without further notice.

Agreed, CLIENTS INITIALS: ___[initial]__________

Upon execution of this Agreement, CLIENT agrees to cooperate with LIPO in
carrying out the purposes of this Agreement, keep LIPO informed of any
developments of importance pertaining to CLIENT’s business and abide by this
Agreement in its entirety.

2. SCOPE AND DUTIES. During the term of this Agreement, LIPO will perform the
following services for CLIENT:     2.1

DUTIES TO BE PERFORMED FOR CLIENT

 


CAPITAL FORMATION

  1st TIER]       AMOUNT: $20,000,000     EXEMPTION: PRIVATE PLACEMENT PURSUANT
TO REG. ‘D’ [505/506]     TYPE: COMMON     PRICE: UNITS CONSISTING OF – 1 [ONE]
$0.50 SHARE + 1 [ONE] $.85 WARRANT [EXCERSIZEABLE WITHIN TWO YEARS OF THE DATE
OF SUBSCRIPTION]     TERMS: ALL STOCK ISSUED PURSUANT TO RULE 144

7 4 8 6 L a Jo lla B lv d. Su ite 3 6 0
L a J o lla , Ca . 92 0 37
PH/ F AX : [ 8 5 8 ]2 7 0 -5 4 7 9
www. p u b lic s to ck a wa r ene s s .c o m

--------------------------------------------------------------------------------


2nd TIER]       AMOUNT: $30,000,000     EXEMPTION: PRIVATE PLACEMENT PURSUANT TO
REG. ‘D’ [505/506]     TYPE: COMMON     PRICE: UNITS CONSISTING OF – 1 [ONE]
$.70/ SHARE + 1 [ONE] $1.35 WARRANT [EXCERSIZEABLE WITHIN TWO YEARS OF THE DATE
OF SUBSCRIPTION]   TERMS: ALL STOCK ISSUED PURSUANT TO RULE 144

GENERAL FINANCIAL PUBLIC RELATIONS SERVICES

 * Local/National News – LIPO shal introduce CLIENT achievements and newsworthy
   events to news organization such as FOX, ABC, CBS and NBC.Additionally, LIPO
   shall contact the producers of television shows that may express interest
   regarding our client’s similarities to their particular theme.
   
   
 * A minimum of twenty-one Radio shows in a three month booking period. LIPO
   shall provide the training, and the expertise to better prepare CLIENT.
   
   
 * Strategic Planning and Partnering Licensing Agreements and Marketing
   Promotions
   
   
 * Review and rewrite [if necessary] of Company issued press releases
   
   
 * Assistance in distribution of company news as appropriate and in concert with
   milestones and newsworthy events [DOW, BLOOMBERG, REUTERS, ET. AL]
   
   
 * Distribute CLIENT news and relevant information to market makers, financial
   media, selected Internet stock pages/threads and OTC analyst community
   
   
 * News Print Dissemination - All newsworthy items and press releases will be
   delivered to fifty-five individuals associated with newspapers, magazines and
   other printed material. We possess valued relationships with major
   newspapers, magazines and other forms of printed advantages. Your newsworthy
   events or products and services, depending on uniqueness, are provided to
   these groups.
   
   
 * Provide general financial public relations support to CLIENT

RETAIL SUPPORT

 * Facilitate introductions to criteria-specific Broker-Dealers to assist in
   ‘retail’ support
   
   
 * Facilitate introductions to criteria-specific Market Makers to assist in
   ‘retail’ support

7 4 8 6 L a Jo lla B lv d. Su ite 3 6 0
L a J o lla , Ca . 92 0 37
PH/ F AX : [ 8 5 8 ]2 7 0 -5 4 7 9
www. p u b lic s to ck a wa r ene s s .c o m

--------------------------------------------------------------------------------

 * Participate in CLIENT due diligence presentation(s) to Broker-Dealers and
   Market Makers

AUDIO WEBCAST SERVICES [INTERNET ONLY]

 * Feature Company in monthly Internet Chat Webcasts
   
   
 * Pre-announce all Webcasts and Video Feature on company to Broker-Dealer,
   Market-Maker Database and Opt-In database
   
   
 * Archiving of Webcasts and interviews to client website
   
   
 * Announce interviews on all OTC and Small/Micro Cap News and Message servers
   [press releases NOT included]
   
   
 * Conversion of all Webcasts and Video Features on company and interviews to
   .wav,.mpg or applicable format

SHAREHOLDER COMMUNIQUE PRODUCTION

 * Write, edit and graphically produce, bind and in-house printing of 4-color
   ‘Shareholder Communiqué’
   
   
 * Conversion of ‘Shareholder Communiqué’ to .pdf format [Adobe Acrobat]
   
   
 * Archive ‘Shareholder Communiqué’ on client website

  2.2

Advice and Counsel. LIPO will provide advice and counsel regarding CLIENT’s
strategic business and financial plans, strategy and negotiations with potential
lenders/investors, joint venture, corporate partners and others involving
financial and financially-related transactions.

        2.3

Introductions to the Investment Community. LIPO has a familiarity or association
with numerous broker/dealers and investment professionals across the country and
will enable contact between CLIENT and/or CLIENT’s affiliate to facilitate
business transactions among them. LIPO shall use its contacts in the brokerage
community to assist CLIENT in establishing relationships with private equity
capital sources (venture capital, etc.) and securities dealers while providing
the most recent information about CLIENT to interested securities dealers on a
regular and continuous basis. LIPO understands that this is in keeping with
CLIENT's business objectives and plan to market CLIENT's business or project to
the investment community.

        2.4

CLIENT and/or CLIENT's Affiliate Transaction Due Diligence. LIPO will
participate and assist CLIENT in the due diligence process on all proposed
financial transactions affecting CLIENT of which LIPO is notified in writing in
advance, including conducting investigation of and providing advice on the
financial, valuation and stock price implications of the proposed
transaction(s).

7 4 8 6 L a Jo lla B lv d. Su ite
3 6 0 L a J o lla , Ca . 92 0 37
PH/ F AX : [ 8 5 8 ]2 7 0 -5 4 7 9
www. p u b lic s to ck a wa r ene s s .c o m

--------------------------------------------------------------------------------


  2.5

Additional Duties. CLIENT and LIPO shall mutually agree upon any additional
duties that LIPO may provide for compensation paid or payable by CLIENT under
this Agreement. Although there is no requirement to do so, such additional
agreement(s) may be attached hereto and made a part hereof by written amendments
to be listed as "Exhibits" beginning with "Exhibit A" and initialed by both
parties.

        2.6

Standard of Performance. LIPO shall devote such time and efforts to the affairs
of the CLIENT as is reasonably necessary to render the services contemplated by
this Agreement. LIPO is not responsible for the performance of any services
which may be rendered hereunder if the CLIENT fails to provide the requested
information in writing prior thereto. The services of LIPO shall not include the
rendering of any legal opinions or the performance of any work that is in the
ordinary purview of a certified public accountant. LIPO cannot guarantee results
on behalf of CLIENT, but shall use commercially reasonable efforts in providing
the services listed above. If an interest is expressed in satisfying all or part
of CLIENT's financial needs, LIPO shall notify CLIENT and advise it as to the
source of such interest and any terms and conditions of such interest. LIPO's
duty is to introduce and market CLIENT's funding request to appropriate funding
sources. LIPO will in no way act as a "broker-dealer" under state securities
laws. Because all final decisions pertaining to any particular investment are to
be made by CLIENT, CLIENT may be required to communicate directly with potential
funding sources.

        2.7

Non-Guarantee. LIPO MAKES NO GUARANTEE THAT LIPO WILL BE ABLE TO SUCCESSFULLY
MARKET AND IN TURN SECURE A LOAN OR INVESTMENT FINANCING FOR CLIENT, OR TO
SUCCESSFULLY PROCURE SUCH LOAN OR INVESTMENT WITHIN CLIENTS DESIRED TIMEFRAME OR
TO GUARANTEE THAT IT WILL SECURE ANY LOAN OR INVESTMENT FINANCING WITH A
SPECIFIC OR MINIMUM RETURN, INTEREST RATE OR OTHER TERMS. NEITHER ANYTHING IN
THIS AGREEMENT TO THE CONTRARY NOR THE PAYMENT OF DEPOSITS TO LIPO BY CLIENT
PURSUANT TO FEE AGREEMENTS FOR SERVICES NOT CONTEMPLATED HEREIN SHALL BE
CONSTRUED AS ANY SUCH GUARANTEE. ANY COMMENTS MADE REGARDING POTENTIAL TIME
FRAMES OR ANYTHING THAT PERTAINS TO THE OUTCOME OF CLIENT'S FUNDING REQUESTS ARE
EXPRESSIONS OF OPINION ONLY. CLIENT ACKNOWLEDGES AND AGREES IT IS NOT REQUIRED
TO MAKE EXCLUSIVE USE OF LIPO FOR ANY SERVICES OR DOCUMENTATION DEEMED NECESSARY
FOR THE PURPOSE OF SECURING INVESTMENTS. LIPO HAS MADE NO SUCH DEMANDS IN ORDER
FOR CLIENT'S PROJECT TO BE MARKETED UNDER THE TERMS OF THIS AGREEMENT. LIPO
HOLDS NO EXCLUSIVE RIGHTS TO THE MARKETING OF CLIENT'S PROJECT.

       

Agreed, CLIENT INITIALS:__ [initial]____

3. COMPENSATION TO LIPO.

3.1CLIENT will pay for services described herein. The fees shown below shall be
payable as follows:

3.1.a) Due at inception of this Agreement: 1,000,000 144/RESTRICTED   SHARES OF
OTCBB: RYPE.OB

7 4 8 6 L a Jo lla B lv d. Su ite 3 6 0
L a J o lla , Ca . 92 0 37
PH/ F AX : [ 8 5 8 ]2 7 0 -5 4 7 9
www. p u b lic s to ck a wa r ene s s .c o m

--------------------------------------------------------------------------------


3.1.b) Due MONTHLY.:
                                                                            $
0,000   3.1.a) Due the 1st day of month three:   * 000000 144/RESTRICTED  
SHARES OF OTCBB:     OR   3.1.a) Due at inception of this Agreement: 00000 FREE
TRADING SHARES   OF OTCBB:       3.1.b) Due MONTHLY.:
                                                                            $
0,000   3.1.a) Due the 1st day of month three:   *00000 144/RESTRICTED   SHARES
OF OTCBB:

**NOTE – UPON DELIVERY TO LIPO OF ANY RESTRICTED SHARES CONTEMPLATED WITHIN THIS
AGREEMENT, CLIENT SHALL HAVE ITS COUNSEL PROVIDE LIPO WITH AN OPINION “RULE 144
LETTER OF OPINION” FROM CLIENT’S COUNSEL WHEN SAID SHARES BECOME UNRESTRICTED.
ADDITIONALLY, CLIENT SHALL PROVIDE LIPO WITH AN IRREVOCABLE LETTER OF LIPO’S
OWNERSHIP OF SAID SHARES STATING THAT SAID SHARES MAY NOT BE CANCELLED AND THE
REMOVAL OF THE RESTRICIVE LEGEND ON SAID SHARES SHALL NOT BE IMPEDED. CLIENT
INITIALS__[initial]_____

3.2 Fees for Direct Investment, Merger/Acquisition. In the event that LIPO, on a
non-exclusive basis, introduces CLIENT or a CLIENT affiliate to any third party
funding source(s), underwriter(s), merger partner(s) or joint venture(s) who
then enters into a funding, underwriting, merger, joint venture or similar
agreement with CLIENT or CLIENT's affiliate, CLIENT hereby agrees to pay LIPO
advisory fees pursuant to the following schedule and based on the aggregate
amount of such funding, underwriting, merger, joint venture or similar agreement
with CLIENT or CLIENT's affiliate. Advisory fees are deemed earned and shall be
due and payable at the first close of the transaction, however, in certain
circumstances when payment of advisory fees at closing is not possible, within
24 hours after CLIENT has received the proceeds of such investment. This
provision shall survive this Agreement for a period of one year after
termination or expiration of this Agreement. In other words, the advisory fee
shall be deemed earned and due and payable for any funding, underwriting,
merger, joint venture or similar transaction which first closes within a year of
the termination or expiration of this Agreement as a result of an introduction
as set forth above.

Agreed, CLIENT INITIALS: __[initial]_____

  A.

Direct Investment. For a direct investment or loan made to CLIENT by a third
party investor/lender either introduced to CLIENT by LIPO or which contacted
CLIENT directly as a result of LIPO’s efforts, CLIENT shall pay LIPO a
introduction fee of 7 2/3 % of total investment or loan amount received by
CLIENT from the third party investor/lender.

7 4 8 6 L a Jo lla B lv d. Su ite 3 6 0
L a J o lla , Ca . 92 0 37
PH/ F AX : [ 8 5 8 ]2 7 0 -5 4 7 9
www. p u b lic s to ck a wa r ene s s .c o m

--------------------------------------------------------------------------------


   B. Joint Venture/Sales/Sales Distribution. For a Joint Venture/Sales/Sales
Distribution introduced to CLIENT by LIPO or which contacted CLIENT directly as
a result of LIPO’s efforts, CLIENT will pay a 2% introduction fee to LIPO prior
to the closing of said Joint Venture.


4.

Term. TERM OF AGREEMENT IS SIX MONTHS. THIS AGREEMENT MAY BE CANCELLABLE AT ANY
TIME BY EITHER PARTY IN WRITING. IF AGREEMENT IS TERMINATED, COMPENSATION
RECEIVED SHALL BE RETAINED BY LIPO AND NO FURTHER FEES SHALL REMAIN DUE.

    5.

Non Circumvention. In and for valuable consideration, CLIENT hereby agrees that
LIPO may introduce (whether by written, oral, data, or other form of
communication) CLIENT to one or more opportunities, including, without
limitation, existing or potential investors, lenders, borrowers, trusts, natural
persons, corporations, limited liability companies, partnerships, unincorporated
businesses, sole proprietorships and similar entities (an ““Opportunity”” or
““Opportunities””). CLIENT further acknowledges and agrees that the identity of
the subject Opportunities, and all other information concerning an Opportunity
(including without limitation, all mailing information, phone and fax numbers,
email addresses and other contact information) introduced hereunder are the
property of LIPO, and shall be treated as confidential information by CLIENT, it
affiliates, officers, directors, shareholders, employees, agents,
representatives, successors and assigns. CLIENT shall not use such information,
except in the context of any arrangement with LIPO in which LIPO is directly and
actively involved, and never without LIPO's prior written approval. CLIENT
further agrees that neither it nor its employees, affiliates or assigns, shall
enter into, or otherwise arrange (either for it/him/herself, or any other person
or entity) any business relationship, contact any person regarding such
Opportunity, either directly or indirectly, or any of its affiliates, or accept
any compensation or advantage in relation to such Opportunity except as directly
through LIPO, without the prior written approval of LIPO. LIPO is relying on
CLIENT’s assent to these terms and their intent to be bound by the terms by
evidence of their signature. Without CLIENT’s signed assent to these terms, LIPO
would not introduce any Opportunity or disclose any confidential information to
CLIENT as herein described.

    6.

Arbitration. The parties herein agree to arbitrate any dispute pursuant to the
guidelines set forth by the American Arbitration Association. NOTE: IF ANY PARTY
SHALL INSTITUTUTE ANY COURT PROCEEDING IN AN EFFORT TO RESIST ARBITRATION AND BE
UNSUCCESSFUL IN RESISTING ARBITRATION OR SHALL UNSUCCESSFULLY CONTEST THE
JURISDICTION OF ANY ARBITRATION FORUM, OVER ANY MATTER WHICH IS THE SUBJECT OF
THIS AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE
LOSING PARTY ITS LEGAL FEES AND ANY OUT-OF-POCKET EXPENSES INCURRED IN
CONNECTION WITH THE DEFENSE OF SUCH LEGAL PROCEEDING OR ITS EFFORTS TO ENFORCE
ITS RIGHTS TO ARBITRATION AS PROVIDED FOR HEREIN.

    7.

All activities of LIPO under this Agreement will be done in compliance with all
securities and other laws.The consultant and any parties contracted by the
consultant shall not engage in Spamming or any other improper or manipulative
practices.

    8.

No materials shall be distributed by LIPO that have not been approved in writing
by the Client

    9.

The Consultant represents that it is an accredited investor as defined in Rule
501 of Regulation D.

7 4 8 6 L a Jo lla B lv d. Su ite 3 6 0
L a J o lla , Ca . 92 0 37
PH/ F AX : [ 8 5 8 ]2 7 0 -5 4 7 9
www. p u b lic s to ck a wa r ene s s .c o m

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the day and year first above written.

CLIENT:   Royalite Petroleum Co. Inc. LA JOLLA IPO INCORPORATED.     /s/ Norris
R. Harris /s/ Edward Monet    
By:                                                                                
  BY: EDWARD MONET     Its: CEO & Chairman______________________ Its: MANAGING
DIRECTOR     Date: 9/12/2008 Date: 9/15/2008

7 4 8 6 L a Jo lla B lv d. Su ite 3 6 0
L a J o lla , Ca . 92 0 37
PH/ F AX : [ 8 5 8 ]2 7 0 -5 4 7 9
www. p u b lic s to ck a wa r ene s s .c o m

--------------------------------------------------------------------------------

          